NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN L. FARRAR,                              No. 16-35964

                Plaintiff-Appellant,            D.C. No. 6:15-cv-00618-KI

 v.
                                                MEMORANDUM*
COLETTE PETERS, director of O.D.O.C.;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Garr M. King, District Judge, Presiding

                          Submitted September 21, 2017**

Before:      SCHROEDER, HAWKINS, and N.R. SMITH, Circuit Judges.

      Oregon state prisoner Stephen L. Farrar appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment on Farrar’s due

process claims arising from his disciplinary proceedings because Farrar failed to

raise a genuine dispute of material fact as to whether defendants afforded him all

of the process that he was due. See Superintendent v. Hill, 472 U.S. 445, 455

(1985) (requirements of due process are satisfied if “some evidence” supports

disciplinary decision); Wolff v. McDonnell, 418 U.S. 539, 563-70 (1974) (setting

forth due process requirements for prison disciplinary proceedings); see also

Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (no constitutional

entitlement to a specific administrative review procedure).

      The district court properly granted summary judgment on Farrar’s medical

deliberate indifference claims arising from his mental health diagnosis, change in

single cell status, and sciatic nerve pain because Farrar failed to raise a genuine

dispute of material fact as to whether defendants knew of or disregarded an

excessive risk to Farrar’s health. See Toguchi, 391 F.3d at 1057-60 (prison

officials are deliberately indifferent only if they know of and disregard an

excessive risk to inmate health; negligence, or a difference of opinion regarding

diagnosing or treating a medical condition, does not violate a prisoner’s Eighth

Amendment rights); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002)

(requiring a showing of personal participation in the alleged rights deprivation).


                                           2                                    16-35964
      The district court properly granted summary judgment on Farrar’s retaliation

claims because Farrar failed to raise a genuine dispute of material fact as to

whether defendant acted with retaliatory motive. See Brodheim v. Cry, 584 F.3d

1262, 1269 (9th Cir. 2009) (setting forth elements of a retaliation claim in the

prison context).

      The district court did not abuse its discretion by denying Farrar’s motions

for appointment of counsel because Farrar did not demonstrate “exceptional

circumstances.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth

standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      The district court did not abuse its discretion by denying Farrar’s motion for

appointment of an expert witness because Farrar’s claims were not so complex as

to require an independent expert. See Walker v. Am. Home Shield Long Term

Disability Plan, 180 F.3d 1065, 1070-71 (9th Cir. 1999) (setting forth standard of

review).

      The district court did not abuse its discretion by denying Farrar’s discovery

requests because Farrar failed to show that the denial of discovery would result in

actual and substantial prejudice. See Hallett v. Morgan, 296 F.3d 732, 751 (9th

Cir. 2002) (setting forth standard of review and describing trial court’s broad

discretion to deny discovery).


                                          3                                      16-35964
      The district court did not abuse its discretion by denying Farrar’s motion for

a preliminary injunction because Farrar failed to establish that he is likely to suffer

irreparable harm in the absence of such relief. See Jackson v. City and County of

San Francisco, 746 F.3d 953, 958-59 (9th Cir. 2014) (setting forth standard of

review and standard for issuance of a preliminary injunction).

      It was not an abuse of discretion to deny leave to amend because amendment

would be futile. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc)

(standard of review).

      We reject as meritless Farrar’s contentions regarding the Americans with

Disabilities Act.

      AFFIRMED.




                                           4                                    16-35964